Citation Nr: 0910287	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-31 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Citrus Memorial Hospital on 
December 29, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
Veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Citrus Memorial 
Hospital on December 29, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service- connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2008).

Alternatively, payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1008 (2008).  To be eligible 
for reimbursement under this authority the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2008).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party. 38 C.F.R. § 17.1004 
(2008).

The Veteran contends that he is entitled to payment or 
reimbursement of medical expenses incurred at Citrus Memorial 
Hospital on December 29, 2005.  He asserts both that his 
medical condition was emergent, and that a VA or another 
government facility was not feasibly available the day he 
obtained treatment.  In support of this assertion, he argues 
that prior to seeking private medical treatment, he contacted 
the Lecanto Clinic, whereby he was instructed to report to 
the nearest emergency room.

As only the Veteran's medical appeal folder (as opposed to 
the entire claims file) was transferred to the Board, the 
Board is unable to discern whether the Veteran was in fact 
instructed by VA to seek medical attention at a private 
facility.  For this reason, the Board finds that a remand is 
necessary, in order that the Veteran's entire claims file may 
be associated with the medical appeal folder.

The record reflects that the Veteran has a total and 
permanent disability rating due to a service-connected 
disability.  Thus, in the event that the Veteran's claims 
file does not demonstrate that he was instructed by VA to 
seek treatment at a private facility, the remaining factors 
for consideration under 38 C.F.R. § 17.120 are whether the 
care and services not previously authorized were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, and whether VA or other Federal 
facilities were not feasibly available.

Because it remains unclear to the Board whether a VA or other 
government facility was feasibly available to treat the 
Veteran, the Board finds that a remand is necessary in order 
that an opinion addressing this question may be obtained.

Finally, the Board notes that the regulations that provide 
for reimbursement or payment of non-VA emergency treatment 
were recently amended, effective when October 10, 2008. See 
38 U.S.C. §§ 1725, 1728.  The Veteran should be provided with 
the revised criteria.

Accordingly, the case is REMANDED for the following actions:

1.  The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied. Specifically, the VAMC 
should:

(a) Notify the veteran of the 
information and evidence necessary to 
substantiate his claim of entitlement 
to payment or reimbursement for 
unauthorized medical expenses incurred 
on December 29, 2005 (see revised 38 
U.S.C. §§ 1725, 1728, effective October 
10, 2008; (b) Notify the veteran of the 
information and evidence he is 
responsible for providing; and (c) 
Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not 
in the custody of a Federal department 
or agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal 
department or agency. 

2.  Obtain and associate with the 
medical appeal folder the Veteran's 
entire claims file.

3.  Obtain an opinion addressing 
whether a VA or other government 
facility was feasibly available to 
treat the Veteran's complaints on 
December 29, 2005. The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with 
rendering the opinion.  The examiner 
must indicate in the opinion that the 
claims file was reviewed.  The 
rationale for all opinions must be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

